Citation Nr: 1428963	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to August 1972, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  The Veteran has submitted additional evidence with a waiver of RO initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Veteran has specifically requested consideration of a TDIU and has stated that he has not worked since 2012 due to his PTSD symptomatology.  See March 2014 travel board hearing transcript. 

As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action. 38 C.F.R. § 4.16.  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.   

As the claim for an increased rating for PTSD is inextricably intertwined with the issue being remanded, consideration of that matter must be deferred pending resolution of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his attorney of what is necessary to substantiate a claim for TDIU. The Veteran and his attorney should be given an opportunity to respond.

2.  Arrange for an appropriate examination to determine the current severity of the Veteran's PTSD.  The examiner should also offer an opinion regarding the impact of the Veteran's service-connected PTSD on his ability to engage in substantially gainful employment consistent with his education and experience at any time since August 19, 2009 (date of Veteran's claim). The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  

The Board notes that the Veteran completed high school (although one report states that he quit school in the 11th grade).  He has prior employment experience as a farmhand and he most recently worked as a self-employed part-time truck driver.

The examiner's opinion regarding the impact of the PTSD on employability must be accompanied by explanation of rationale.

3. Thereafter, review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



